Opinion by
Hurt, J.
§ 190. Minor; may sue on note payable to guardian after arriving at majority. A minor after arriving at the age of maturity may maintain a suit upon a note taken for his benefit, and made payable to his guardian, although the guardian has not been discharged from his trust, the guardian making no objection to the suit. [Robson v. Osborn, 13 Tex. 298; 11 Verm. R. 273.]
§ 191. Limitation; note given to guardian of minors. A note given to the guardian of minors, for the minors, was held not barred by limitation although more than four years had elapsed since its maturity before the filing of the suit, but four years had not elapsed since the removal of the minors’ disabilities and before the filing of the suit. [R. S. art. 3222; Lacy v. Williams, 8 Tex. 182; House v. Mullen, 22 Wall. 42; Marquis Cholmondelay v. Lord Clifton, 2 Jacob & Walker R. 157.]
Affirmed.